Name: Commission Decision No 3446/82/ECSC of 21 December 1982 fixing the rate of the levies for the 1983 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-23

 Avis juridique important|31982S3446Commission Decision No 3446/82/ECSC of 21 December 1982 fixing the rate of the levies for the 1983 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 362 , 23/12/1982 P. 0017 - 0019 Spanish special edition: Chapter 01 Volume 3 P. 0230 Portuguese special edition Chapter 01 Volume 3 P. 0230 *****COMMISSION DECISION No 3446/82/ECSC of 21 December 1982 fixing the rate of the levies for the 1983 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having regard to Decision No 3289/75/ECSC on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community (1), as amended by Decision No 3334/80/ECSC (2), Whereas, in view of the variations in average values recorded during the reference period, Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (3), should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operational budget for the 1983 financial year at 268 million ECU; whereas that budget, which was adopted by the Commission of the European Communities on 21 December 1982 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1983 namely 128 million ECU; Whereas the estimated yield of the levies at a rate of 0;01 % is 4;14 million ECU; Having noted the opinion delivered on 14 December 1982 by the European Parliament, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1983 shall be 0;31 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52, as last amended by Article 2 of Decision No 3758/81/ECSC (4), is hereby amended to read as follows: 'The average value in ECU of the products on which the levies are assessed shall from 1 January 1982 be as follows: (ECU) 1.2 // // // Product // Average value // // // Brown coal briquettes and semi-coke derived from brown coal // 46;61 // Hard coal of all categories // 70;68 // Pig iron other than that used for making ingots // 162;00 // Steel in ingots // 234;60 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 391;00' // // Article 3 Article 4 of Decision No 3-52, as last amended by Article 3 of Decision No 3758/81/ECSC, is hereby amended to read as follows: 'The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in ECU: 1.2 // // // Product // Assessment January 1983 and subsequent months, and collection March 1983 and subsequent months // // // Brown coal briquettes and semi-coke derived from brown coal (1) // 0;14449 // Hard coal of all categories (2) // 0;21911 // Pig iron other than that used for making ingots // 0;36416 // Steel in ingots // 0;63633 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 0;29430 // // (1) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (2) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2-52, less 14 %. The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC.' Article 4 This Decision shall enter into force on 1 January 1983. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1982. For the Commission Christopher TUGENDHAT Member of the Commission (1) OJ No L 327, 19. 12. 1975, p. 4. (2) OJ No L 349, 23. 12. 1980, p. 27. (3) OJ of the ECSC No 1, 30. 12. 1952, p. 4. (4) OJ No L 374, 30. 12. 1981, p. 26. ANNEX DRAFT ECSC OPERATING BUDGET FOR 1983 (million ECU) 1.2.3.4 // // // // // Requirements // Estimates // Resources // Estimates // // // // 1.2.3.4.5 // Operations to be financed from current resources (non-repayable) 1. Administrative expenditure 2. Social expenditure 2.1. Aid for resettlement (Article 56) 2.2. Social measures connected with restructuring of steel industry 3. Aid for research (Article 55) 3.1. Steel 3.2. Coal 3.3. Social 4. Interest subsidies (1) 4.1. Investment (Article 54) 4.2. Conversion (Article 56) 5. Aid for coking coal and metallurgical coke (Article 95) // 5 150 54 53 6 268 // 100 50 23 19;5 11;5 // Resources for the financial year 1. Current resources 1.1. Yield from levy at 0;31 % 1.2. Interest on investments and on loans from non-borrowed funds 1.3. Fines and surcharges for late payment 1.4. Miscellaneous 2. Cancellation of commitments unlikely to be implemented 3. Revaluation of assets and liabilities 4. Unused resources carried over from 1982 5. Exceptional revenue // 128 80 5 p.m. 5 p.m. p.m. 50 268 // Operations financed by loans from non-borrowed funds 6. Subsidized housing // 15 // // Origin of non-borrowed funds 6. Special reserve and former ECSC Pension Fund // 15 // // // // // (1) In the event of resources exceeding requirements, the surplus will be allocated to interest subsidies.